Exhibit 10.47

  

 

NINTH AGREEMENT OF AMENDMENT TO REVOLVING LOAN AND

SECURITY AGREEMENT AND OTHER DOCUMENTS

 

 

This Ninth Agreement of Amendment to Revolving Loan and Security Agreement and
Other Documents (this "Amendment") shall be dated and effective as of __________
__, 2017 and is by and between STERLING NATIONAL BANK, having an office at 489
Fifth Avenue, New York, New York 10017 ("Sterling"), and any other entity
becoming a lender pursuant to the Loan Agreement (as hereinafter defined) are
individually referred to as a "Lender" and collectively referred to as the
"Lenders", and Sterling as the agent for the Lenders as well as acting for the
benefit of the Lenders (the "Agent"), and SPAR GROUP, INC., a Delaware
corporation, SPAR ASSEMBLY & INSTALLATION, INC. (F/K/A SPAR NATIONAL ASSEMBLY
SERVICES, INC.), a Nevada corporation, SPAR GROUP INTERNATIONAL, INC., a Nevada
corporation, SPAR ACQUISITION, INC., a Nevada corporation, SPAR TRADEMARKS,
INC., a Nevada corporation, SPAR MARKETING FORCE, INC., a Nevada corporation,
SPAR CANADA, INC., a Nevada corporation and SPAR CANADA COMPANY, an unlimited
liability company incorporated in the Province of Nova Scotia, Canada (either
separately, jointly, or jointly and severally, collectively, the "Borrowers"),
each having an address at 333 Westchester Avenue, South Building, Suite 204,
White Plains, New York 10604.

 

WHEREAS, the Borrowers have executed and delivered or have become parties to, as
applicable, a certain Secured Revolving Loan Note dated July 6, 2010 in the
original principal amount of Five Million and 00/100 Dollars ($5,000,000.00),
payable to the order of the Agent, as same was subsequently increased to Six
Million Five Hundred Thousand Dollars ($6,500,000.00) and as same was
subsequently further increased to Seven Million Five Hundred Thousand and 00/100
Dollars ($7,500,000.000) as evidenced by a certain Amended and Restated Secured
Revolving Loan Note dated July 1, 2014, as same was subsequently modified as
evidenced by a certain Amended and Restated Secured Revolving Loan Note dated as
of September 28, 2015 and as same was subsequently temporarily increased to Nine
Million and 00/100 Dollars (9,000,000.00) as evidenced by a certain Amended and
Restated Secured Revolving Loan Note dated as of December 22, 2016
(collectively, the "Existing Note") and as same (and Sterling’s Commitment to
make revolving loan advances) is being permanently increased to Nine Million and
00/100 Dollars ($9,000,000.00) pursuant to an Amended and Restated Secured
Revolving Loan Note of even date herewith in the original principal amount of
Nine Million and 00/100 Dollars ($9,000,000.00) issued by the Borrowers to
Sterling in order to continue and evidence the outstanding indebtedness under
and amend, restate and completely replace the Existing Note (the "Note");

 

WHEREAS, in connection with the execution and delivery of the Existing Note and
to secure payment and performance of the Note (and prior to its execution, the
Existing Note) and other obligations of the Borrowers to the Agent, the Agent
and the Borrowers have executed or become parties to, as applicable, a certain
Revolving Loan and Security Agreement effective July 6, 2010, as same has been
amended from time to time and as same is hereby further amended pursuant to the
terms of this Amendment (collectively, the "Loan Agreement");

 

 
1

--------------------------------------------------------------------------------

 

 

WHEREAS, in addition to the Note and the Loan Agreement, the Borrowers and the
Agent have executed and/or delivered certain other collateral agreements,
certificates and instruments perfecting or otherwise relating to the security
interests created, which together with the Note and the Loan Agreement are
hereinafter individually referred to as a "Loan Document" and collectively
referred to as the "Loan Documents";

 

WHEREAS, the Borrowers have requested that the Agent modify the amount of the
Revolving Loan and make certain other modifications to the terms of the
Revolving Loan evidenced by the Note, the Loan Agreement and the other Loan
Documents to which the Agent has agreed provided the Borrowers enter into this
Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which being hereby acknowledged, the Agent and the Borrowers hereby agree as
follows:

 

1.      Capitalized terms not defined herein shall have the meaning set forth in
the Loan Agreement.

 

2.     Section 1.1(a) of the Loan Agreement is hereby amended to read in its
entirety as follows:

 

"Lender agrees to provide, in its sole and absolute discretion, advances in the
maximum aggregate amount of $9,000,000.00 to the Borrower for the Revolving Loan
and Letters of Credit ("Commitment"), but not in excess of the Borrower's
Borrowing Base, at one time or from time to time at the request of the Borrower
on a Revolving Loan basis (the "Revolving Loan"), which may be repaid and
reborrowed during the term of this Agreement. The full amount of outstanding
principal and interest on account of the Revolving Loan is to be payable on July
6, 2017." 

 

3.      The first paragraph of Section 1.1(b) of the Loan Agreement is hereby
amended to read in its entirety as follows:

 

"The term "Borrowing Base" means an amount equal to the lesser of (i) Nine
Million and 00/100 Dollars or the sum of (ii) up to eighty-five percent (85%) of
the face amount of the Borrower's "Qualified Accounts" plus (iii) the lesser of
(A) up to sixty-five percent (65%) of the face amount of the Borrower's
otherwise Qualified Accounts which are unbilled for not more than up to sixty
(60) days following completion of service or product, or (B) Four Million and
00/100 Dollars ($4,000,000.00), but which, in no event, shall exceed fifty
percent (50%) of the Borrowing Base (in each case all less reserves determined
by Agent for advertising allowances, warranty claims and other contingencies) as
that term is defined in this Agreement, plus (iv) up to Five Hundred Thousand
and 00/100 Dollars ($500,000.00) of the full unpaid and outstanding balance of
any standby letters of credit which Lenders in their sole and absolute
discretion may issue on account of the Borrower, which letters of credit are to
be fully and separately cash collateralized."

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Section 1.3(a) of the Loan Agreement is hereby amended to read in its
entirety as follows:

 

"Interest accrues on the Revolving Loan at the Agent’s floating Prime Rate (as
that term is defined in this Agreement) plus one half of one percent (.50%)."

 

5.     Section 7.15 of the Loan Agreement is hereby amended to read in its
entirety as follows: 

 

"The Borrower is not to cause or permit their combined Tangible Net Worth to be
less than $7,428,000.00 as of December 31, 2015, and to increase by less than
fifty (50%) percent of their combined net profit each year thereafter; SGRP is
not to cause or permit the consolidated Tangible Net Worth of SGRP and its
Subsidiaries to be less than $10,020,000.00 as of December 31, 2015, and to
increase by less than fifty (50%) percent of their consolidated net profit each
year thereafter. The term Tangible Net Worth means, as of the time of any
determination thereof, the difference between (a) the sum of (i) the par value
(or value stated on its books) of the capital stock of all classes, plus (or
minus in the case of a deficit) (ii) the amount of surplus, whether capital or
earned, plus (iii) the aggregate amount of all Approved Subordinated Debt, less
(b) the sum of treasury stock, unamortized debt discount and expense, good will,
trademarks, trade names, patents, deferred charges, leasehold improvements,
inter-company debts and obligations, and other intangible assets, and any
write-up of the value of any assets, all determined and combined or consolidated
in accordance with GAAP. For the sake of clarity, the GAAP or other
determination in this Agreement respecting the Borrower (a) on a combined basis
includes a Foreign Subsidiary which is a Borrower and excludes a Foreign
Subsidiary which is not a Borrower and (b) on a consolidated and consolidating
basis includes all Domestic Subsidiaries and Foreign Subsidiaries whether or not
a Borrower; in each case except to the extent specifically provided otherwise."

 

 
3

--------------------------------------------------------------------------------

 

 

6.     Section 7.19 of the Loan Agreement is hereby amended to read in its
entirety as follows:

 

"The Borrower is not to cause or permit its combined Fixed Charge Coverage Ratio
to be less than 1.5 to 1.0 as of the last day of each fiscal quarter for the
twelve month period then ended. The term "Fixed Charge Coverage Ratio" is to be
determined for the Borrower on a combined basis in accordance with GAAP and
means and includes with respect to any fiscal period the ratio of (a) (i) EBITDA
of the Borrower on a combined basis, minus (ii) Non-Financed Capital
Expenditures made by the Borrower on a combined basis during such period
(including, with limitation, expenditures for software) to (b) the Fixed Charges
of the Borrower on a combined basis during such period. "EBITDA" means (on a
combined basis for the Borrower) for the applicable period the sum of (i)
earnings of Borrower on a combined basis before interest and taxes for such
period plus (ii) depreciation expense of Borrower on a combined basis for such
period, plus (iii) amortization expenses of Borrower on a combined basis for
such period, plus (iv) non-cash stock compensation on a combined basis for such
period, plus (v) cash received during such period by Borrower from Foreign
Subsidiaries as recorded through intercompany, less (vi) other income and/or
expense of Borrower on a combined basis for such period related to extraordinary
litigation, less (vii) allocation of Borrower expenses during such period to the
Foreign Subsidiaries as recorded through intercompany. "Non-Financed Capital
Expenditures" means capital expenditures by Borrower on a combined basis during
the applicable period not financed with proceed of purchase money financing
permitted in Section 7.4. "Fixed Charge" means the sum (without duplication) for
the Borrower on a combined basis during the applicable period of (i) all
interest payments made on the Revolving Loan hereunder, plus (ii) all dividends
or other distributions to stockholders and other payments made or paid with
respect to any indebtedness for money borrowed (excluding the principal amount
of Revolving Advances but including all payments made on capitalized leases)
during such period, plus (iii) income or franchise taxes paid in cash during
such period, plus (iv) all capital contributions and/or loans made by any
Borrower to any Foreign Subsidiary during such period which are otherwise
permitted by this Agreement."

 

7.     All references in the Loan Agreement and the other Loan Documents, if
any, to the "Note" or "Notes", whether by name, as a "Loan Document" or
otherwise, shall hereafter be to and mean the Amended and Restated Secured
Revolving Loan Note dated as of _____________ __, 2017 in the original principal
amount of Nine Million and 00/100 Dollars ($9,000,000.00), made payable by the
Borrowers to the order of Sterling, as amended, and issued in order to continue
and evidence the outstanding indebtedness under and amend, restated and
completely replace the Existing Note and any other note(s) that may be issued by
Borrowers to evidence the Revolving Loan.

 

8.     In the event of any ambiguity or inconsistency between the Loan Documents
and this Amendment, the language and interpretation of this Amendment shall be
deemed binding and paramount.

 

9.      The Borrowers hereby represent and warrant to the Agent that:

 

(a)     Each and every of the representations and warranties set forth in the
Loan Agreement and the other Loan Documents are true in all material respects as
of the date hereof and with the same effect as though made on the date hereof
(except as and to the extent limited to reference dates), and are hereby
incorporated herein in full by reference as if fully restated herein in its
entirety;

 

(b)     No Default or event of Default and no event or condition which, with the
giving of notice or lapse of time or both, would constitute such a default or
event of Default, now exists or would exist under any Loan Document after giving
effect hereto;

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     There are no defenses or offsets to its outstanding obligations under
the Loan Agreement or any of the other Loan Documents executed in connection
therewith, and if any such defenses or offsets exist without the knowledge of
the Borrowers, the same are hereby waived;

 

(d)     The Borrowers are not subject to any legal or contractual restrictions
on their ability to enter into this Amendment;

 

(e)      The individual(s) executing this Amendment on behalf of the Borrowers
has the requisite power and authority to execute and deliver this Amendment and
that all action necessary to authorize the execution, delivery and performance
of this Amendment has been duly taken, and this Amendment is being duly executed
and delivered by the officer or other representative authorized to execute and
deliver this Amendment; and

 

(f)     As of the date hereof, the Borrowers are each duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
formation and each is duly qualified as a foreign corporation or unlimited
liability company, as applicable, and in good standing under the laws of each
other jurisdiction in which such qualification is required.

 

10.     It is expressly understood and agreed that all collateral security for
the extensions of credit set forth in the Loan Agreement is and shall continue
to be collateral security for all extensions of credit provided under the Loan
Agreement as herein amended. Without limiting the generality of the foregoing,
the Borrowers hereby absolutely and unconditionally confirm that each document
and instrument executed by the Borrowers pursuant to the Loan Agreement
continues in full force and effect, is hereby ratified and confirmed and is and
shall continue to be applicable to the Loan Agreement (as herein amended).

 

11.     The amendments set forth herein is limited precisely as written and
shall not be deemed to (a) be a consent to or a waiver of any other term or
condition of the Loan Agreement, the Loan Documents or any of the documents
referred to therein, or (b) prejudice any right or rights which the Agent may
now have or may have in the future under or in connection with the Loan
Agreement, the Loan Documents or any documents referred to therein, as amended.
Whenever the Loan Agreement is referred to in the Loan Agreement, the Loan
Documents or any of the instruments, agreements or other documents or papers
executed and delivered in connection therewith, it shall be deemed to mean the
Loan Agreement and other Loan Documents as amended hereby.

 

12.     The Borrowers agree to sign, deliver and file any additional documents
and take any other actions that may reasonably be required by the Agent
including, but not limited to, affidavits, resolutions, or certificates for the
full and complete consummation of the matters covered by this Amendment.

 

 
5

--------------------------------------------------------------------------------

 

 

13.     This Amendment is binding upon, inures to the benefit of, and is
enforceable by, the heirs, personal representatives, successors and assigns of
the parties hereto. This Amendment is not assignable by the Borrowers without
the prior written consent of the Agent, provided, however, that this Amendment
shall be deemed to be assigned with any assignment of the Loan Agreement
consented to by the Agent.

 

14.     To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or in part either
in a particular case or in all cases, such provision or part thereof is to be
deemed surplusage. If that occurs, it shall not have the effect of rendering any
other provision of this Amendment invalid or unenforceable and this Amendment is
to be construed and enforced as if such invalid or unenforceable provision or
part thereof were omitted.

 

15.     This Amendment may only be changed or amended by a written agreement
signed by all of the parties. By execution of this Amendment, the Agent is not
to be deemed to consent to any future renewal, extension or amendment of the
Revolving Loan or the Loan Documents.

 

16.     This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original. Said counterparts shall constitute but one
and the same instrument and shall be binding upon each of the undersigned
individually as fully and completely as if all had signed but one instrument.

 

17.      This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York without giving effect to New
York’s conflict of laws principles that would defer to the substantive laws of
any other jurisdiction.

 

18.     The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel’s advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transaction and matters covered by this Amendment. The
parties to this Amendment agree that, when interpreting this Amendment, there
shall be no presumption against the Agent on account of the fact that the Agent
is the party causing the drafting of this Amendment.

 

19.     The obligation of the Agent to enter into this Amendment is subject to
the following:

 

(a)     Receipt by the Agent of a fully executed counterpart of this Amendment
and the Amended and Restated Secured Revolving Loan Note from the Borrowers; and

 

(b)     The Agent shall have received such other documents or information as it
may reasonably request.

 

 
6

--------------------------------------------------------------------------------

 

 

In addition to the foregoing, the Borrowers agree that they shall be obligated
for the payment of the Agent’s reasonable legal fees incurred in connection with
the preparation of this Amendment.

 

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 
7

--------------------------------------------------------------------------------

 

 

The undersigned have caused this Amendment to be executed as of the day and year
first above written.

 

 

STERLING NATIONAL BANK

 

By: ___________________________

Name:

Title:      

 

SPAR GROUP, INC.

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

SPAR ASSEMBLY & INSTALLATION, INC.

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

SPAR GROUP INTERNATIONAL, INC.

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

SPAR ACQUISITION, INC.

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

SPAR TRADEMARKS, INC.

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

-Signatures Continued on Following Page-

 

 
8

--------------------------------------------------------------------------------

 

 

 

SPAR MARKETING FORCE, INC.

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

SPAR CANADA, INC.

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

SPAR CANADA COMPANY

 

By: ___________________________

Name: James R. Segreto

Title:    Chief Financial Officer,

            Treasurer and Secretary

 

 

 9 

 